Citation Nr: 0115547	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  95-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has post-traumatic stress disorder due to 
events encountered during his active military service in the 
Republic of Vietnam.

3.  The veteran does not have a skin disorder presumed to be 
a result of exposure to a herbicide agent during active 
military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
post-traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).

2.  A skin condition secondary to exposure to an herbicide 
agent was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
VA examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify at a video conference 
before a member of the Board to advance any and all 
arguments in favor of his claims, but he failed to appear 
and has not submitted an explanation for his failure to 
appear nor has he submitted a request to reschedule the 
hearing.

I.  Post-traumatic Stress Disorder

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b). 

The evidence of record shows that the veteran served in the 
Republic of Vietnam as a heavy equipment operator.  Combat 
service has not been verified, but the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) reported that 
the veteran's unit provided engineering support for the 
Fourth Infantry Division in the central highlands of the 
Republic of Vietnam and participated in Operation MacArthur 
during the veteran's period of service.  Furthermore, the 
USASCRUR verified that an individual participating in 
Operation MacArthur was attacked and killed by a tiger as 
described by the veteran, but it was unable to verify if the 
veteran was present for that incident.  In its report, the 
USASCRUR noted that it was extremely difficult to verify if 
a person and/or a unit transported and buried casualties.

The medical evidence of record shows that the veteran 
clearly meets the criteria of post-traumatic stress disorder 
and that he is severely impaired socially and 
occupationally.  In fact, the veteran has been deemed 
incompetent due to his mental limitations.  The Board notes 
that the diagnosis of post-traumatic stress disorder is 
based on the veteran's statements to the mental health care 
professionals that he carried bodies to registration points, 
encountered heavy shelling on his first night in the 
Republic of Vietnam, witnessed a man being dragged off and 
eaten by a tiger, and that he witnessed a friend get crushed 
by an overturned earth scraper.  The veteran relates having 
nightmares, flashbacks, startle response, isolative 
behavior, insomnia, angry outbursts, and poor concentration 
and memory.

Two buddy statements were submitted to verify that the 
veteran was exposed to mortar fire upon first reaching the 
Republic of Vietnam.  One of his fellow servicemen also 
recalled that the veteran was bit by a rat and required a 
series of painful rabies vaccinations.  That buddy recalled 
the tiger attack and the death of the serviceman when his 
earth scraper overturned, but could not recall if the 
veteran was present at the time of those events.  A second 
buddy statement verifies that members of the unit were 
required to hunt for the tiger that had attacked and killed 
a fellow serviceman.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the stressors averred by the veteran did occur and are 
considered "verified."  Whether or not the veteran 
witnessed certain events does not seem to be as important as 
the fact that he was severely effected by the events which 
took place around him during his active service in a combat 
zone.  The Board notes that a request for an additional 
medical examination to tie the veteran's post-traumatic 
stress disorder to one of the verified stressors would 
probably be futile as the veteran has been deemed 
incompetent and described as a poor historian.  The events 
of record upon which the diagnosis was made are sufficient 
to consider the diagnosis of post-traumatic stress disorder 
credible.  Therefore, the Board finds that service 
connection for post-traumatic stress disorder must be 
granted.

II.  Skin Disorder Secondary to
Exposure to Agent Orange

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, service connection shall be 
granted for the diseases set out in 38 C.F.R. § 3.309(e) if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.

The evidence of record reveals that the veteran does not 
participate in medical treatment for a skin disorder.  VA 
examination reports show multiple scattered lentigo over the 
sides of the veteran's face and dorsum of his hands.  The 
lesions are described as pale yellow-brown in color and 
measuring three to four centimeters in diameter.  A 
diagnosis of benign lentigo of the hands and face was 
rendered in April 1995, and no apparent skin problems were 
found in May 1998.

A review of 38 C.F.R. § 3.309(e) reveals that benign lentigo 
is not a skin disorder presumed to have been contracted as a 
result of exposure to an herbicide agent.  Furthermore, the 
veteran's service medical records are void of any complaints 
of or treatment for a skin disorder.  Consequently, service 
connection cannot be granted for a skin disorder as secondary 
to exposure to Agent Orange.



ORDER

Resolving all reasonable doubt in favor of the veteran, 
service connection for post-traumatic stress disorder is 
granted.

Service connection for a skin disorder as secondary to 
exposure to Agent Orange is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

